Collins, S.
The defendant stands indicted for the crime of perjury, and the sole question presented for our consideration is as to the sufficiency of the indictment as against a general demurrer, which was overruled in the court below. It is the contention of defendant’s counsel that in two particulars the pleading is fatally *469defective: First, that there is no adequate description of the court, or of its jurisdiction, in which the perjury is said to have been committed; and, second, that, in neglecting to aver that on the occasion mentioned the defendant willfully and knowingly testified falsely, there was omitted from the indictment an essential element of the crime of perjury, as that crime has been defined in section 87, Pen. Code.
The form prescribed for an indictment in such eases — No. 24, § 2, ch. 108, 1878 G. S. — was closely followed by the prosecuting officer when drawing the one now under consideration; and prior to the adoption of the Code this form had been declared sufficient by this court in State v. Thomas, 19 Minn. 484, (Gil. 418.) If the court in which the offense was alleged to have been committed has been properly described, and words equivalent in meaning and effect to those found in section eighty-seven, (87,) descriptive of and defining the crime of perjury, have been used in this indictment, the order of the trial court must be affirmed. The offense was alleged to have been committed at the town of Monticello, in the county of Wright and state of Minnesota, on the examination of defendant as a witness duly sworn to.testify the truth on the trial of a civil action in the court of Wallace Sawyer, a justice of the peace, between a certain named plaintiff and defendant, which court had authority to administer such oath. It not only specified that the offense was perpetrated in the court of a justice of the peace in (that is, for) Wright county, but stated the town, in which the court was held, the name of the justice holding it, and that the court had authority to administer the oath in question. The averment, as a whole, clearly repels the inference suggested by counsel, — that Sawyer may have been a justice from another county, acting outside of his jurisdiction, and hence the oath may have been extrajudicial, on which perjury could not be assigned. The court in question was adequately described and designated.
Passing to the second point made by counsel, it may be observed that the crime of perjury was not defined by statute prior to the adoption of the Penal Code. Section eighty-seven (87) thereof provides that “a person who swears or affirms that he will truly testify *470* * * in an action, * * * and who in such action * * * willfully and knowingly testifies * * * falsely in any material matter, * * * is guilty of perjury. ”' This indictment is assailed by counsel upon the ground that it fails to aver that the testimony given by defendant was knowingly false, or that he knew the same to be false, — to be more specific, because the word “knowingly” was not used in place of “corruptly;” the allegation being that defendant testified falsely in certain specified matters or particulars, “the matters so testified being material, and the testimony being willfully and corruptly false.” Where a crime has been described or defined by statute the judicious pleader will always observe and reproduce the statutory words in his allegation, and there' is no real safety in any other course. But the precise words need not be strictly pursued. Words may be used which are the equivalents in meaning of those found in the statute. We have, therefore, to inquire whether the words “willfully” and “corruptly,” used in this indictment, are the equivalents — conveying the same meaning — as the omitted word, “knowingly.” Section eighty-seven (87) seems to have been taken verbatim from the Code of New York, — section ninety-six, (96.) We have been unable to find any adjudications in that state which throw any light upon the subject, or which suggest why the word “knowingly” was placed so closely in connection with the word “willfully.” The latter is broader in its meaning, and includes more than the full signification of the former word. A person acts willfully when he acts intentionally, as distinguished from accidentally or involuntarily. In the ordinary sense in which the word is used in statutes, it means, not merely voluntarily, but designedly and perversely. The use of the word implies that the act was done knowingly, and of stubborn purpose. It has been well said that a charge of willful behavior amounts to an allegation that the accused knew what he was doing, and, as a free agent, intended to do what he was doing. See the dictionaries; also, Com. v. Kneeland, 20 Pick. 206, 220; State v. Sleeper, 37 Vt. 122; State v. Massay, 97 N. C. 465, (2 S. E. Rep. 445;) In re Young, 31 Ch. Div. 168, 174. The other word is not as broad in its meaning, but signifies the doing of an act for unlawful gain, — viciously, wickedly. It would be exceedingly difficult to show *471that one may be corrupt without knowledge of it. It would be impossible to conclude that one could willfully testify falsely without doing so knowingly. The charge that defendant’s testimony was willfully false necessarily included the assertion that he knowingly testified falsely.
Order affirmed.
(Opinion published 51 N. W. Rep. 474.)